Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “R1” and “R2” have been used to designate different parts in Figs. 3 and 7.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “U3” in Fig. 4 and “U1” in Fig. 7.  
The drawings are objected to as failing to comply with 37 CFR 1.84(i) & 37 CFR 1.84(p) because lines, numbers & letters are not uniformly thick and well defined, clean, durable, and black (poor line quality).  Also, some characters are too small and illegible.  It is noted that numbers, letters, and reference characters must measure at least 32 cm. (1/8 inch) in height.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 1-6 are objected to because they include reference characters which are not enclosed within parentheses.  For example, claim 2, line 5, “a capacitor C11, a capacitor C12” should be changed to “a first capacitor (C11), a second capacitor (C12)”.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 1 is objected to because of the following informalities:  in line 1, “comprising” appears to be “comprising:”.  Appropriate correction is required.

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huynh (US 2011/0316441 A1, hereinafter referred to as Huynh).

a power plug (7, 8, paragraph [0066]) connected to a mains supply, a power control module (26), a plurality of lamp holders (sockets, para [0034]) and a plurality of bulbs (36-41), wherein the power plug is electrically connected to the power control module for controlling power and outputting a driving signal (paragraphs [0034]-[0036]); the power control module is provided with an output positive terminal V+ and an output negative terminal V- (10, 11); the plurality of lamp holders are electrically connected to the output positive terminal V+ and the output negative terminal V-, respectively (10, 11); address signal modules (115, 116, Fig. 13) for distinguishing different lamp holders are arranged in the lamp holders; address identification and processing modules (114, 121, para [0048]) for identifying addresses of the lamp holders and outputting corresponding signals are arranged in the bulbs; the bulbs are detachably connected to the lamp holders to form a communication loop (Figs. 3, 4; para [0034]); the address identification and processing modules in the bulbs are electrically connected to the address signal modules in the lamp holders (see Fig. 13); and, the address identification and processing modules (114, 121, para [0048]) identify the address signal modules and output corresponding electrical signals to control the change of the bulbs (para [0048]).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correct all the objections as stated above.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  See prior arts/references listed on the PTO-892 form attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844